Citation Nr: 0733158	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2007.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for post-
traumatic stress disorder requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. 
App. 433, 435 (1998).

The veteran has alleged as stressors in the PTSD 
questionnaire, at the hearing and in statements, several 
experiences while serving in Vietnam in 1966 through 1967.  
In a March 2003 private psychological report treatment record 
the veteran reported that while in Vietnam he transported 
ammunitions, water, and supplies and in the process of 
transporting supplies throughout the country, he had a number 
of friends killed or wounded.  Furthermore, at the Travel 
Board hearing he testified that that between January and 
March 1967 he was stationed at Ben Wha base in Vietnam and 
while on guard duty he came under small arms fire and that a 
friend was seriously wounded and needed to be evacuated, and 
that he did not know if the friend died; he further stated 
that the fire fight lasted about 30-45 minutes and that 
chopper support was provided.  The veteran testified he was 
attached to the 154th Transportation Company when this 
happened.

Service records confirm that the veteran was in Vietnam from 
December 1966 through July 1967.  

The veteran has provided sufficient information to attempt a 
verification of the claimed stressor of the small arms attack 
on Ben Wah.  The Board notes that no attempt has been made to 
verify the claimed stressors.  These stressors must be 
verified as the veteran has provided sufficient information 
in the form of place, description of the attack and location, 
to allow for verification.

Accordingly, the case is REMANDED for the following action:

The AOJ should request the unit records 
for the veteran's unit, 154th 
Transportation Company, for the time 
period of January through March 1967.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



